                  IN THE UNITED STATES DISTRICT COURT                    FILED
                      FOR THE DISTRICT OF MONTANA         APR 19 20
                           MISSOULA DIVISION          Cle          f9
                                                                        "'rtc, IJ.s o·
                                                                        vtstr;ct 0, ISfrict Cou
                                                                             A,f;8so~~ntana rt
                                                                  ,.
 KSANKA KUPAQA XA't-(lIN, et al.,                     CV 19-20--M-DWM

              Plaintiffs,

       vs.                                                   ORDER

 UNITED STATES FISH AND
 WILDLIFE SERVICE, et al.,

              Defendants,

       and

 RC RESOURCES, INC.,

              Defendant-Intervenor.


      Defendant-Intervenor RC Resources, Inc. moves for the admission of Robert

Tuchman to practice before this Court in this case with Paul J. Lopach to act as

local counsel. Mr. Tuchman's application appears to be in order.

      Accordingly, IT IS ORDERED that Defendant-Intervenor's motion to admit

Robert Tuchman pro hac vice (Doc. 16) is GRANTED on the condition that Mr.

Tuchman shall do his own work. This means that Mr. Tuchman must do his own

writing; sign his own pleadings, motions, and briefs; and appear and participate

personally. Counsel shall take steps to register in the Court's electronic filing



                                           1
system ("CM-ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Tuchman, within fifteen (15) days of the date of this Order, files a notice

acknowledging his admission under the terms set forth above.

      DATED this      )'1 '---day of April, 2019.



                                        Donald . . Moll y, District Judge
                                        Unite~tates Di trict Court
                                               I


                                            l __    ~- ....,.'




                                           2
